



Exhibit 10.2
MASTER FRAMEWORK AGREEMENT
This MASTER FRAMEWORK AGREEMENT (this “Framework Agreement”), is made and
entered into as of February 11, 2020 (the “Effective Date”), by and among:
Coöperatieve Rabobank, U.A., New York Branch, a Dutch coöperatieve acting
through its New York Branch (“Rabobank”), MUFG Bank, Ltd., New York Branch, a
Japanese banking corporation acting through its New York Branch (“MUFG”),
Standard Chartered Bank, a bank organized and existing under the laws of England
and Wales, acting through its New York branch, (“Standard Chartered”) and HSBC
Bank USA, N.A., a national banking association organized under the laws of the
United States (“HSBC”), as purchasers (collectively, the “Buyers”);
Rabobank and MUFG, as joint lead arrangers (each, in such capacity, a “Joint
Lead Arranger”);
Rabobank, as Buyers’ agent (in such capacity, “Agent”); and
PHI Financial Services, Inc., an Iowa corporation (“Seller”).
Each of Agent, Buyers and Seller may also be referred to herein individually as
a “Party”, and collectively as the “Parties”.
RECITALS
WHEREAS, Buyers have agreed to provide Seller with a facility under which Buyers
and Seller will enter into certain sale and repurchase agreements with respect
to Eligible Farmer Loans owned by Seller.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants, agreements and
conditions set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:


1.
Interpretation.



1    Definitions. All capitalized terms used in this Framework Agreement
(including its recitals and Schedules) shall, unless defined herein, have the
respective meanings set forth in Schedule 1 hereto.


2    Construction.


(a)The headings and sub-headings in this Framework Agreement shall not affect
its interpretation. References in this Framework Agreement to Sections and
Schedules shall, unless the context otherwise requires, be references to
Sections of, and Schedules to, this Framework Agreement.


(b)Words denoting the singular number only shall include the plural number also
and vice versa; words denoting one gender only shall include the other genders
and words denoting persons shall include firms and corporations and vice versa.


(c)References to a Person are also to its permitted successors or assigns.


(d)References in this Framework Agreement to any agreement or other document
shall be deemed also to refer to such agreement or document as amended or varied
or novated from time to time.


(e)References to an amendment include a supplement, novation, restatement or
re-enactment and amend and amended (or any of their derivative forms) will be
construed accordingly.


(f)Reference to a time of day is a reference to New York City time.


(g)“Include”, “includes” and “including” shall be deemed to be followed by the
words “without limitation.”





--------------------------------------------------------------------------------







(h)“Hereof”, “hereto”, “herein” and “hereunder” and words of similar import when
used in this Framework Agreement refer to this Framework Agreement as a whole
and not to any particular provision of this Framework Agreement.


(i)References to a “writing” or “written” include any text transmitted or made
available on paper or through electronic means.


(j)References to “$”, U.S. Dollars or otherwise to dollar amounts refer to the
lawful currency of the United States.


(k)References to a law include any amendment or modification to such law and any
rules and regulations issued thereunder, whether such amendment or modification
is made, or issuance of such rules and regulations occurs, before or after the
Effective Date.


2.Transaction Agreements.


1    Agreements to be Executed at the Closing. Concurrently with this Framework
Agreement, the Parties intend to execute the following additional agreements
(together with this Framework Agreement and each subsequent Confirmation entered
into during the Facility Term subsequent to the Closing, the “Transaction
Agreements”) to which they are party:


(a)the Master Repurchase Agreement among Seller and the Buyers;


(b)the Fee Letter among Seller and Buyers;


(c)the Side Letter between Seller and Agent; and


(d)the Guaranty.


2    Definitions. When used in any Transaction Agreement, capitalized terms not
otherwise defined therein will, to the extent defined herein, have the meanings
set forth in this Framework Agreement (including Schedule 1).


3.Closing; Closing Deliveries.


1    Closing. Subject to the terms and conditions of this Framework Agreement,
the transactions contemplated in this Framework Agreement to occur concurrently
with the execution hereof (other than the entry into any Confirmations) will
take place at a closing (the “Closing”) to be held on the Effective Date at a
mutually agreeable location or by the exchange of electronic documentation.


2    Seller Closing Deliverables. At the Closing or prior to the Closing, Seller
will deliver, or cause to be delivered, to each Buyer:


(a)an executed counterpart to each of the Transaction Agreements (other than any
Confirmations) to which it is a party;


(b)executed counterparts of each of the Guarantors to the Guaranty;


(c)a certificate of the Secretary or an Assistant Secretary of Seller, dated the
Effective Date, certifying as to (i) the incumbency of the officers of Seller
executing the Transaction Agreements, (ii) attached copies of Seller’s articles
of incorporation and bylaws; and (iii) copies of all corporate approvals and
consents of Seller that are required by it in connection with entering into, and
the exercise of its rights and the performance of its obligations under, the
Transaction Agreements;


(d)a certificate of the Secretary or an Assistant Secretary of each Guarantor,
dated the Effective Date, certifying as to (i) the incumbency of the officer(s)
of each Guarantor executing the Guaranty, (ii) attached copies of each
Guarantor’s certificate of incorporation and bylaws; and (iii) copies of all
corporate approvals and consents of each Guarantor that are required by it in
connection with entering into, and the exercise of its rights and the
performance of its obligations under, the Guaranty;







--------------------------------------------------------------------------------





(e)a customary legal opinion or opinions with respect to Seller opining on
existence, due authorization and execution, absence of conflicts with
Organizational Documents, binding nature of obligations, absence of violations
of Law and no consents under Law, and creation and perfection of security
interests;


(f)a customary legal opinion or opinions with respect to each Guarantor opining
on existence, due authorization and execution, absence of conflicts with
Organizational Documents, binding nature of obligations, absence of violations
of Law and no consents under Law;


(g)a duly completed Certification of Beneficial Owners(s) with respect to
Seller;


(h)results of a UCC lien search with respect to Seller for the State of Iowa as
of a date not more than seven (7) days prior to the Closing; and


(i)fully prepared UCC-1 financing statements reflecting the Security Interests
granted by Seller under the Master Repurchase Agreement.


3    Buyer Closing Deliverables. At the Closing or prior to the Closing, each
Buyer will deliver to Seller and each other Buyer an executed counterpart to
each of the Transaction Agreements (other than any Confirmations) to which it is
a party.


4    Agent Closing Deliverables. At the Closing or prior to the Closing, Agent
shall provide to Seller, an executed copy of IRS Form W-8IMY, indicating on Part
VI that Agent is a U.S. branch of a foreign bank described in United States
Department of Treasury Regulations section 1.1441-1(b)(2)(iv)(A) agreeing to be
treated as a U.S. person for purposes of withholding on payments under the
Transaction Agreements.


4.Transactions.


1.Requests for Transactions.


(a)Transaction Notices. Seller may, from time to time during the Facility Term,
deliver a written notice, substantially in the form attached hereto as Exhibit A
and including a fully-completed proposed Portfolio Schedule (a “Transaction
Notice”) to Agent requesting that Buyers enter into a Transaction on a Monthly
Date (or, if Seller elects to terminate a Transaction pursuant to Paragraph
3(c)(ii) of Annex I to the Master Repurchase Agreement, on the effective date of
such termination). Such notice shall be delivered to Agent not less than four
(4) Business Days prior to the proposed Purchase Date for such proposed
Transaction (or such later date as may be consented to by Agent, which consent
may be conditioned on the consent of the Buyers). Subject to the terms and
conditions set forth herein and in the other Transaction Agreements, each Buyer
agrees severally, and not jointly, to enter into such Transactions with Seller
up to its respective Individual Commitment Amount as of the applicable Purchase
Date.


(b)Confirmation Process. Within one (1) Business Day of its receipt of a
Transaction Notice, Agent shall deliver a fully completed draft Confirmation
with respect to the proposed Transaction, attaching the related proposed
Portfolio Schedule provided by Seller pursuant to Section 4.1(a). In the event
Seller and Agent disagree with respect to any portion of the draft Confirmation
or the proposed Portfolio Schedule or in the event Agent determines in good
faith that any applicable Transaction Conditions are not, or will not be,
satisfied as of the relevant Purchase Date, Seller or Agent (as applicable)
shall promptly notify the other of the same, and Seller and Agent shall
cooperate expeditiously and in good faith to resolve any such matters (to the
extent the same are capable of being resolved). If the applicable Transaction
Conditions are (or will be) satisfied as of the applicable Purchase Date, then
Agent shall, on behalf of the Buyers and subject to the provisions of Section
4.5, enter into the proposed Transaction with Seller on the terms set forth in
the draft Confirmation (as may be modified as agreed between Seller and Agent in
accordance with the preceding sentence) by executing and delivering to Seller,
on behalf of each such Buyer, a Confirmation evidencing such Transaction in
accordance with the Master Repurchase Agreement.


(c)Failed Closings. If, on any proposed Purchase Date, the entry into a proposed
Transaction on such date would otherwise fail to occur due to:


(i)any failure of Seller and Agent to agree on the Confirmation or the Portfolio
Schedule for such proposed Transaction in accordance with the foregoing Section
4.1(b) on or before such proposed Purchase Date;


(ii)any failure as of such proposed Purchase Date of any applicable Transaction
Condition to be satisfied with respect to such proposed Transaction;







--------------------------------------------------------------------------------





(iii)any unforeseen circumstance or event, such as a disruption in wire
transfers, power or other mechanical or technological failures or interruptions,
computer viruses, communications disruptions, work stoppages, natural disasters,
fire, war, terrorism, riots, rebellions, or any circumstance beyond the control
of the Parties; or


(iv)any other reason (other than the failure of a Deemed Roll-Over Condition to
be satisfied);
then, notwithstanding any provision to the contrary in any Transaction
Agreement,
(x)     if the proposed Purchase Date is not a Monthly Date and any Current
Transaction was specified for early termination on such proposed Purchase Date
pursuant to Paragraph 3(c)(ii) of Annex I to the Master Repurchase Agreement,
then notwithstanding such specification, such Current Transaction shall continue
without termination on such proposed Purchase Date and no new Transaction shall
be entered into on such proposed Purchase Date, and
(y)    if the proposed Purchase Date is a Monthly Date, then so long as the
Deemed Roll-Over Conditions are satisfied as of such Monthly Date, and
notwithstanding the failure of any Additional Funding Condition or Roll-Over
Condition (which condition, in each case, is not also a Deemed Roll-Over
Condition) to be satisfied as of such Monthly Date, Seller and Buyers shall be
deemed to have entered into a new Roll-Over Transaction (a “Deemed Roll-Over
Transaction”) on such Monthly Date in accordance with Section 4.1(d) below.


(d)Deemed Roll-Over Transactions. In the event the Parties are deemed to have
entered into a Deemed Roll-Over Transaction on any Monthly Date pursuant to the
foregoing Section 4.1(c), such Deemed Roll-Over Transaction shall be deemed to
be entered into on the same terms as those set forth in the final form of
Confirmation (including the Portfolio Schedule thereto) governing the
Transaction expiring on such Monthly Date, subject to the following
modifications:
(A) the Purchase Date shall be the applicable Monthly Date on which such Deemed
Roll-Over Transaction is deemed to have been entered into, and the applicable
Pricing Rate shall be updated accordingly;
(B) the Repurchase Date shall be the earlier of the Facility Expiration Date or
the next applicable Monthly Date following the Purchase Date;
(C) the Portfolio Schedule applicable to the Deemed Roll-Over Transaction shall
be: (i) in the event Seller has delivered to Agent a Portfolio Schedule by such
Purchase Date designated for use in connection with entry into a Transaction on
such Purchase Date and which satisfies clauses (vi) through (ix) of Section
4.3(a), such delivered Portfolio Schedule; and (ii) otherwise, the Portfolio
Schedule for the prior Transaction expiring on such Monthly Date (the Portfolio
Schedule described in this clause (ii), a “Roll-Over Portfolio Schedule”);
(D) if the Purchase Price set forth in the Confirmation for the expiring
Transaction exceeds the Aggregate Commitment Amount applicable to such Deemed
Roll-Over Transaction, the Purchase Price for such Deemed Roll-Over Transaction
shall be reduced so as to be equal to such applicable Aggregate Commitment
Amount, and Seller shall pay to Agent for the account of the Buyers any Funded
Repurchase Price required to be paid by it as a result of such reduction; and
(E) in addition to any Funded Repurchase Price required to be paid by Seller on
such Monthly Date in accordance with the terms hereof, Seller may, at its
election, pay to Agent for the account of the Buyers an additional amount by
wire transfer of immediately available funds to the account of Agent specified
in Schedule 2 by or before 5:00 p.m. on such Monthly Date, which additional
payment shall (i) reduce the Purchase Price for such Deemed Roll-Over
Transaction and (ii) be treated as the payment of additional Funded Repurchase
Price for all purposes hereunder and under the other Transaction Agreements;
provided, that the Price Differential through the first two (2) Business Days of
the Transaction Period for such Deemed Roll-Over Transaction shall be calculated
as though the corresponding reduction of Purchase Price did not occur.
Promptly after entry into any Deemed Roll-Over Transaction, Seller and Agent
shall cooperate expeditiously and in good faith to prepare, execute and deliver
a Confirmation and Portfolio Schedule which, if treated as having been delivered
in a timely manner in connection with a proposed Roll-Over Transaction to be
entered into on the Purchase Date for such Deemed Roll-Over Transaction, would
satisfy the applicable Roll-Over Conditions (excluding the condition described
in Section 4.3(a)(iii), which need not be satisfied for purposes of this
paragraph) as of such Purchase Date, to evidence and definitively document such
Deemed Roll-Over Transaction, with the terms of such Confirmation, and if
applicable, updated Portfolio Schedule, amending, restating





--------------------------------------------------------------------------------





and superseding any deemed terms specified in the preceding sentence as of the
applicable Purchase Date, notwithstanding such later execution and delivery of
such definitive documentation.


2.Funding of Transaction Purchase Prices.


(a)Funding Notices. In the event Agent receives a Transaction Notice for a
proposed Transaction in accordance with Section 4.1(a), Agent shall deliver to
each other Buyer a written notice concerning such Transaction (a “Funding
Notice”) not later than 10:00 a.m. on the date that is two (2) Business Days
prior to the date of the proposed Transaction. Such notice shall (i) set forth
the Purchase Date for the proposed Transaction, the amount of any Funded
Purchase Price anticipated to be paid or Funded Repurchase Price anticipated to
be received in connection with such Transaction, any Funding Amount payable by
or Distribution Amount anticipated to be distributed to each Buyer in connection
with the Transaction, any adjustments and related calculations made pursuant to
Section 4.5 and the anticipated Aggregate Buyer Balance after giving effect to
such Transaction, and (ii) be accompanied by a copy of the substantially final
form of Confirmation to be entered into in connection with such Transaction.


(b)Funding of Purchase Prices. Following receipt of any Funding Notice
concerning a proposed Transaction, each Buyer shall fund its respective Funding
Amount (if any) for such proposed Transaction by wire transfer of immediately
available funds to the account of Agent specified in Schedule 2 no later than
11:00 a.m. on the Purchase Date for such Transaction (or such later time as
Agent may determine with the consent of Seller (such consent not to be
unreasonably withheld so long as the Funded Purchase Price is received for value
on such Purchase Date)). Agent shall, subject to satisfaction of the Additional
Funding Conditions, use such funds to pay the Funded Purchase Price for the
Transaction on behalf of each of the Buyers in accordance with terms of the
Master Repurchase Agreement and applicable Confirmation, upon which Seller will
sell and assign, and Buyers will purchase, the Transaction Portfolio for such
Transaction, with each Buyer receiving a fractional undivided interest in such
Transaction Portfolio in accordance with its respective Undivided Funding
Percentage as of the time of such purchase (after giving effect to the funding
of such Funding Amounts and payment of such Funded Purchase Price). The closing
of such Transaction and payment of such Funded Purchase Price shall occur at
12:00 noon on the Purchase Date (or such later time on such Purchase Date as
Agent may determine with the consent of Seller (such consent not to be
unreasonably withheld for so long as the Funded Purchase Price is received for
value on such Purchase Date)).


(c)Advance Payment of Funded Purchase Price. Notwithstanding the provisions of
Section 4.2(b) above, Agent may, at its sole discretion, on any Purchase Date
for a Transaction in respect of which it anticipates receiving Funding Amounts
from Buyers, transfer in advance any Funded Purchase Price anticipated to be
payable in respect of such Transaction to Seller on such Purchase Date prior to
Agent’s actual receipt of such Funding Amounts; provided, that if Agent does not
receive all such Funding Amounts from Buyers by or before 5:00 p.m. on such
Purchase Date, then subject to and in accordance with Section 4.5(a)(iii),
Seller and each applicable Defaulting Buyer severally agree to pay to Agent
forthwith on demand the amount of Funded Purchase Price transferred in advance
corresponding to the Funding Amounts not received, with interest thereon at a
rate reasonably determined by Agent in accordance with banking industry rules on
interbank compensation.


(d)Return of Excess Funding Amounts. In the event any Buyer has funded its
respective Funding Amount on any proposed Purchase Date for an Additional
Funding Transaction in accordance with Section 4.2(b), and either (i) Seller and
Buyers fail to enter into such Additional Funding Transaction on such proposed
Purchase Date or (ii) Seller and Buyers enter into an Additional Funding
Transaction on such Purchase Date with respect to which less than all of the
amount funded by such Buyer is actually applied to the payment of Funded
Purchase Price on such Purchase Date, then Agent shall, promptly following
either such event, refund to such Buyer the unused portion of such funded
amount.


3.Transaction Conditions.


(a)The obligation of Buyers to enter into any Additional Funding Transaction
shall be subject to satisfaction of the following conditions (in each case, as
of the Purchase Date) (together, the “Additional Funding Conditions”):


(i)with respect to the initial Transaction, each of the items required to be
delivered by Seller at or prior to the Closing pursuant to Section 3.2 shall
have been delivered in accordance with the terms hereof;


(ii)all amounts then due and owing by Seller under Section 9.2, the Fee Letter
and the Side Letter shall have been paid in full;


(iii)the Transaction Notice, including the proposed Portfolio Schedule required
to be attached thereto, shall have been delivered to Agent in accordance with
Section 4.1;





--------------------------------------------------------------------------------







(iv)Seller shall have delivered to Agent a duly executed counterpart to the
applicable Confirmation;


(v)each of the representations and warranties of Seller and each Guarantor (as
applicable) set forth in the Transaction Agreements (excluding any
representations or warranties set forth in the Asset Representations, Warranties
and Covenants) shall be true and correct in all material respects;


(vi)the aggregate Market Value of the Transaction Portfolio for such Transaction
(as set forth in the Portfolio Schedule to the Confirmation provided by Seller)
shall be equal to or greater than 105% of the Purchase Price for such
Transaction;


(vii)all of the loans included in the Transaction Portfolio for such Transaction
(as set forth in the Portfolio Schedule to the Confirmation provided by Seller)
shall be Eligible Farmer Loans;


(viii)the Weighted Average CBR Score with respect to the Transaction Portfolio
for such Transaction shall be equal to or greater than 675;


(ix)no less than seventy percent (70%) of the Eligible Farmer Loans comprising
the Transaction Portfolio for such Transaction (based on their respective Book
Values) shall have been made to Debtors that are natural persons;


(x)the Purchase Date for such Transaction shall be at least ten (10) days prior
to the Farmer Loan Maturity Date;


(xi)the payment of the proposed Purchase Price would not cause (x) the Aggregate
Buyer Balance (after giving effect to such payment) to exceed the Aggregate
Commitment Amount applicable to such Transaction or (y) any Buyer’s Individual
Buyer Balance (after giving effect to such payment) to exceed such Buyer’s
applicable Individual Commitment Amount with respect to such Transaction;


(xii)no Potential Event of Default or Event of Default shall have occurred and
be continuing which has not been waived; and


(xiii)no “Event of Default” shall have occurred and be continuing under the
Corteva Revolver which has not been waived.


(b)The obligation of Buyers to enter into any Roll-Over Transaction (other than
a Deemed Roll-Over Transaction) shall be subject to satisfaction of the
following conditions (in each case, as of the Purchase Date) (together, the
“Roll-Over Conditions”):


(i)each of the conditions set forth in clauses (iii), (iv), and (vi) through
(xi) of Section 4.3(a) shall have been satisfied; and


(ii)no Event of Default shall have occurred and be continuing which has not been
waived.


(c)The deemed entry by Buyers into any Deemed Roll-Over Transaction shall be
subject to satisfaction of the following conditions (in each case, as of the
Purchase Date) (together, the “Deemed Roll-Over Conditions”):


(i)the aggregate Market Value of the Transaction Portfolio for such Deemed
Roll-Over Transaction (as set forth in the applicable Portfolio Schedule for
such Deemed Roll-Over Transaction determined in accordance with Section
4.1(d)(C)) shall be equal to or greater than (x) 100% of the Purchase Price for
such Transaction, if the applicable Portfolio Schedule for such Deemed Roll-Over
Transaction is a Roll-Over Portfolio Schedule, or (y) 105% of the Purchase Price
for such Transaction, in all other cases;


(ii)each of the conditions set forth in clauses (vii) through (xi) of Section
4.3(a), as applied mutatis mutandis to the applicable terms of such Deemed
Roll-Over Transaction and to the Transaction Portfolio set forth on the
Portfolio Schedule for such Deemed Roll-Over Transaction, shall have been
satisfied;


(iii)if the prior Transaction expiring on such Purchase Date is a Deemed
Roll-Over Transaction, Seller shall have executed and delivered definitive
documentation evidencing such prior Deemed Roll-Over Transaction in





--------------------------------------------------------------------------------





accordance with the last sentence of Section 4.1(d) on or before the Business
Day immediately preceding such Purchase Date; and


(iv)no Event of Default shall have occurred and be continuing which has not been
waived.


4.Funding of Transaction Repurchase Prices.


(a)Seller’s Payment of Funded Repurchase Price. On each Repurchase Date for a
Transaction on which Funded Repurchase Price (other than Funded Repurchase Price
on account of accrued but unpaid Price Differential) is payable by Seller
pursuant to the Transaction Agreements (including, for the avoidance of doubt,
on the Facility Expiration Date and each Commitment Reduction Date), Seller
shall fund the Funded Repurchase Price for such Transaction by wire transfer of
immediately available funds to the account of Agent specified in Schedule 2, no
later than 5:00 p.m. on such Repurchase Date (or such later time as Seller may
determine with the consent of Agent (such consent not to be unreasonably
withheld so long as such Funded Repurchase Price is received for value on such
Repurchase Date)).


(b)Distribution of Amounts Received by Agent. On any Business Day when Agent
receives any Funded Repurchase Price or Margin Payment from Seller for any
Transaction, Agent shall distribute to each Buyer such Buyer’s Distribution
Amount in respect of such Funded Repurchase Price or Margin Payment by wire
transfer of immediately available funds to the account of such Buyer set forth
on Schedule 2 hereto or separately provided in writing to Agent (i) on the same
Business Day if such Funded Repurchase Price or Margin Payment is received from
Seller prior to 2:00 p.m. on such Business Day or (ii) otherwise, on the next
succeeding Business Day.


(c) Advances of Funded Repurchase Price. Notwithstanding the foregoing Section
4.4(b), Agent may, at its discretion, on any Repurchase Date when it anticipates
receiving any Funded Repurchase Price from Seller, transfer in advance to each
Buyer its anticipated Distribution Amount in respect of such anticipated Funded
Repurchase Price on such Repurchase Date prior to Agent’s actual receipt of such
Funded Repurchase Price; provided, that if Agent does not receive such Funded
Repurchase Price from Seller by 5:00 p.m. on such Repurchase Date, each Buyer
shall be required to promptly refund to Agent any such anticipated Distribution
Amounts transferred in advance.


5.Defaulting Buyers.


(a) Adjustment for Reduced Funding. Notwithstanding anything in this Article IV
to the contrary, in the event that, on any Purchase Date on which Agent has
entered into, or is obligated to enter into, an Additional Funding Transaction
with respect to which any Funded Purchase Price is to be paid in accordance with
Section 4.2(b), one or more Buyers (any such Buyer, a “Defaulting Buyer”) fails
to fund its respective Funding Amount on such Purchase Date when and as required
by Section 4.2(b), then Agent shall promptly give notice of such failure to
Seller and each other Buyer. Upon Agent’s giving of such notice:


(i)the Confirmation for such Additional Funding Transaction shall be amended
(or, if already executed and delivered by Seller prior to Agent’s giving of such
notice, shall be deemed to have been amended) so as to reduce the Purchase Price
for such Additional Funding Transaction by the applicable Funding Amounts such
Defaulting Buyers have failed to fund;


(ii)when and as required pursuant to Section 4.2(b), and subject to the
satisfaction of the Additional Funding Conditions otherwise applicable to such
Additional Funding Transaction, Agent shall pay to Seller, on behalf of the
Buyers (other than the Defaulting Buyer), any remaining unpaid Funded Purchase
Price payable in respect of such Additional Funding Transaction (after giving
effect to the reduction in Purchase Price pursuant to the foregoing Section
4.5(a)(i));


(iii)to the extent Agent has advanced any amounts to Seller pursuant to Section
4.2(c) on such Purchase Date in excess of the Funded Purchase Price payable in
respect of such Additional Funding Transaction (after giving effect to the
reduction in Purchase Price pursuant to the foregoing Section 4.5(a)(i)), Seller
shall refund any such excess when and as required pursuant to Section 4.2(c);


(iv)following such Purchase Date, Seller shall be entitled to exercise its
rights under Paragraph 4(b) of Annex I to the Master Repurchase Agreement to
address the excess Market Value of the Transaction Portfolio which may result
from the failure of such Defaulting Buyer to fund.





--------------------------------------------------------------------------------







(b)Replacement of Buyers. Seller may, at its sole expense and effort, upon
notice to any Defaulting Buyer and Agent, require such Defaulting Buyer to
assign, without recourse, all of its rights and obligations under the
Transaction Agreements (including its Individual Buyer Balance, Individual
Commitment Amount and any undivided fractional interest it may own with respect
to any Transaction Portfolio) to one or more existing Buyers or new Buyers that
is willing to assume such obligations; provided that (i) Seller shall have
received the prior written consent of Agent with respect to any new Buyer, which
consent shall not unreasonably be withheld, (ii) such Defaulting Buyer shall
have received payment of an amount equal to its Individual Buyer Balance and
accrued and unpaid Price Differential, fees and all other amounts payable to it
under the Transaction Agreements (which may be paid by the applicable assignee
and/or by Seller) and (iii) such assignment does not conflict with applicable
Law. No Buyer shall be required to make any such assignment if prior thereto,
such Buyer shall have ceased to be a Defaulting Buyer in accordance with Section
4.5(c). Each Party agrees that an assignment required pursuant to this Section
4.5(b) may be effected pursuant to assignment documentation executed by Seller,
Agent and the assignee and that the Defaulting Buyer required to make such
assignment need not be a party thereto. In connection with any such assignment,
each assignee of the Defaulting Buyer agrees to purchase (at par) Individual
Buyer Balances of other non-Defaulting Buyers (together with corresponding
portions of such other non-Defaulting Buyers’ undivided fractional interests in
any Transaction Portfolio) as Agent may determine necessary to cause each
non-Defaulting Buyer’s Undivided Funding Percentage in connection with the
applicable Current Transaction to equal its Undivided Commitment Percentage with
respect to such Current Transaction (in each case, after giving effect to such
assignment and with such adjustments as Agent may deem appropriate to take into
account any Buyers that remain Defaulting Buyers).


(c)Reinstatement of Defaulting Buyers. In the event that Agent and Seller agree
that a Defaulting Buyer has adequately remedied all matters that caused such
Buyer to be a Defaulting Buyer, then such Buyer shall cease to be a Defaulting
Buyer for all purposes hereof. In connection with any such reinstatement of a
Defaulting Buyer, such Defaulting Buyer agrees to purchase (at par) Individual
Buyer Balances of other non-Defaulting Buyers as Agent may determine necessary
to cause each non-Defaulting Buyer’s Undivided Funding Percentage in connection
with the applicable Current Transaction to equal its Undivided Commitment
Percentage with respect to such Current Transaction (in each case, after giving
effect to such reinstatement and with such adjustments as Agent may deem
appropriate to take into account any Buyers that remain Defaulting Buyers).


(d)Replacement of Agent. In the event that Agent or any Affiliate thereof is a
Defaulting Buyer, Required Buyers may, to the extent permitted by applicable
law, by notice in writing to Seller and Agent, remove Agent in its capacity as
such, and subject to Seller’s approval (not to be unreasonably withheld),
appoint a successor. Upon the acceptance of its appointment as Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the removed Agent and the removed Agent
shall be discharged from its duties and obligations hereunder and under the
other Transaction Agreements. The fees payable by Seller to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between Seller and such successor. Removed Agent agrees to execute such
additional documents and perform such further acts as may be reasonably required
or desirable to carry out or perform the foregoing provisions of this Section;
provided that, to the extent removed Agent fails to promptly execute such
additional documents and or to perform such further acts, successor Agent may,
on behalf of removed Agent, execute such additional documents or perform such
further acts.


(e)Calculations. All calculations with respect to adjustments in the Undivided
Commitment Percentages and Undivided Funding Percentages of, Funding Amounts
owed by, or Distribution Amounts payable to, any Buyers resulting from any Buyer
becoming a Defaulting Buyer or any actions taken by Agent pursuant to this
Section 4.5 shall be made by Agent and communicated to Buyers in appropriate
Funding Notices or other written notices (in all cases, with copies to Seller).


5.Representations and Warranties; Certain Covenants.


1.Representations and Warranties of Seller. Seller represents to Agent and each
Buyer that:


(a)Organization and Authority. Seller is a corporation duly organized, validly
existing, and in good standing under the Laws of the State of Iowa. Seller has
full corporate power and authority to enter into the Transaction Agreements to
which it is a party, to carry out its obligations thereunder, and to consummate
the transactions contemplated thereby. The execution and delivery by Seller of
the Transaction Agreements to which it is a party and the performance by Seller
of its obligations thereunder have been duly authorized by all requisite
corporate action on the part of Seller. The Transaction Agreements to which
Seller is a party have been duly executed and delivered by Seller, and (assuming
due authorization, execution, and delivery by each other Party) the Transaction
Agreements to which Seller is a party constitute a legal, valid, and binding
obligation of Seller enforceable against Seller in accordance with their terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar Laws affecting creditors’ rights
generally and subject, as to enforceability, to general principles of equity.







--------------------------------------------------------------------------------





(b)No Conflicts; Consents. The execution, delivery and performance by Seller of
each of the Transaction Agreements and the consummation of the transactions
contemplated by the Transaction Agreements do not and will not: (A) conflict
with or result in a violation or breach of, or default under, any provision of
the Organizational Documents of Seller; (B) conflict with or result in a
violation or breach of any provision of any Law or Governmental Order applicable
to Seller except as would not reasonably be expected to have a Material Adverse
Effect; or (C) require the consent, notice or other action by any Person
pursuant to, or result in a default or event of default under, any Contract to
which Seller is a party, except: (1) as expressly set forth in the applicable
Transaction Agreement, (2) as shall have been obtained by Seller as of the
Effective Date or (3) as would not reasonably be expected to have a Material
Adverse Effect. No consent, approval, Permit, Governmental Order, declaration or
filing with, or notice to, any Governmental Authority is required by or with
respect to Seller in connection with the execution and delivery of the
Transaction Agreements and the consummation of the transactions contemplated by
the Transaction Agreements except as shall have been obtained by Seller or
except as would not reasonably be expected to have a Material Adverse Effect.


(c)Legal Proceedings. There are no Actions pending or, to Seller’s knowledge,
threatened against or by Seller or any Affiliate of Seller that challenge or
seek to prevent, enjoin, or otherwise delay the transactions contemplated by the
Transaction Agreements.


(d)Compliance with Laws. Seller is in compliance with all applicable Laws in
connection with the performance of obligations or exercise of rights under the
Transaction Agreements, except where the failure to be so would not reasonably
be expected to have a Material Adverse Effect.


(e)No Defaults. No Event of Default under this Framework Agreement has occurred
and is continuing that has not been waived. Except as disclosed to Agent, no
Potential Event of Default under this Framework Agreement has occurred and is
continuing that has not been waived.


(f)Certification of Beneficial Owner. The information included in the
Certification of Beneficial Owner(s) is true and correct in all respects as of
the date of delivery thereof.


2.Asset Representations and Warranties. Seller represents or covenants, as
applicable, to Agent and each Buyer with respect to each Eligible Farmer Loan
included in the Transaction Portfolio for any outstanding Transaction that:


(a)Accuracy of Information. The information regarding such Eligible Farmer Loan
set forth on the Portfolio Schedule to the Confirmation for such Transaction (as
corrected in accordance with Section 4.1(d), in the case of any Deemed Roll-Over
Transaction) is true and correct in all material respects as of the Purchase
Date for such Transaction.


(b)Form of Loan Agreement. The Loan Agreement for such Eligible Farmer Loan is
substantially in the form of one of the Deferred Payment Loan Agreements
attached to Schedule 3 hereto or any other form of Loan Agreement provided to
and deemed satisfactory by Agent.


(c)Enforceability. Such Eligible Farmer Loan and related Loan Agreement has been
duly authorized, executed and delivered by all parties thereto, and constitutes
a legal, valid, and binding obligation of each such party enforceable against
such party in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar Laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity.


(d)No Conflicts; Consents. The execution, delivery and performance by Seller and
each applicable Debtor under such Eligible Farmer Loan of the Loan Agreement and
the consummation of the transactions contemplated thereby do not and will not
conflict with or result in a violation or breach of any provision of any Law or
Governmental Order applicable to Seller except as would not reasonably be
expected to have a Material Adverse Effect, and no consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to Seller or any Affiliate of Seller in
connection with the execution and delivery of the Loan Agreement and the
consummation of the transactions contemplated thereby except as shall have been
obtained by Seller or such Affiliate as of the date of such Loan Agreement or
except as would not reasonably be expected to have a Material Adverse Effect.


(e)No Modifications. Except in accordance with its ordinary servicing practices
(so long as the related modification, alteration or amendment would not (i)
cause such loan to cease to be an Eligible Farmer Loan, (ii) breach any of the
other Asset Representations, Warranties and Covenants, (iii) reduce the amount
payable under the Eligible Farmer Loan (other than as a result of a prepayment),
(iv) extend the stated maturity date of such Eligible Farmer Loan or (v)
reasonably be expected to have a Material Adverse Effect) or as consented to by
Agent, Seller is not a party to any Contract or other legally binding
arrangement with any Debtor in relation to such Eligible Farmer Loan that
modifies, alters or amends any of the terms in the related Loan Agreement.





--------------------------------------------------------------------------------







(f)Compliance with Laws.


(i)Seller and its Affiliates are in compliance with all applicable Laws with
respect to the making of such Eligible Farmer Loan (including all applicable
“know your customer” Laws), except where the failure to be so would not
reasonably be expected to have a Material Adverse Effect.


(ii)None of Seller, any of its Subsidiaries or, to the knowledge of Seller, any
Affiliate of Seller or any director, officer, agent or other person acting on
behalf of Seller or any of its Subsidiaries (i) is a Sanctioned Person, (ii)
transacts with, or has any investments in, any Sanctioned Country or Sanctioned
Person or (iii) is the subject of any action or investigation under any
Sanctions Laws or Anti-Money Laundering Laws.


(iii)None of Seller, any of its Subsidiaries nor, to the knowledge of Seller,
any director, officer, agent or other person acting on behalf of Seller or any
of its Subsidiaries has taken any action, directly or indirectly, that would
result in a violation by such persons of Sanctions Laws, Anti-Money Laundering
Laws or Anti-Corruption Laws; and Seller has instituted and maintains policies
and procedures designed to ensure continued compliance therewith.


(g)Legal Proceedings. There is no Action pending or, to the knowledge of Seller,
threatened against Seller relating to such Eligible Farmer Loan or which seeks
the issuance of an order restraining, enjoining or otherwise prohibiting or
making illegal the consummation of any of the transactions contemplated by the
Loan Agreement, except as would not reasonably be expected to have a Material
Adverse Effect.


(h)Segregation of Eligible Farmer Loans. All Eligible Farmer Loans included in
the Portfolio Schedule for the Current Transaction that are in the possession of
Seller shall be segregated from other securities in its possession and shall be
identified as subject to the Transaction Agreements. Segregation may be
accomplished by appropriate identification on the books and records of Seller.


3.Certain Covenants. Seller covenants with Agent and each Buyer as follows:


(a)Taxes. Subject to the provisions of Section 6.8 and the provision by each
Buyer of any relevant IRS forms and related documentation confirming its
exemption from withholding Taxes, Seller will pay all relevant Taxes and make
all relevant returns in respect of Taxes in relation to any Purchased Securities
and Seller shall indemnify and hold each Buyer harmless from and against any
such Taxes. Without limiting the generality of the foregoing, Seller shall remit
all Direct Taxes to the applicable Governmental Authority relating to the
Purchased Securities as and when due and Seller shall indemnify and hold each
Buyer harmless from and against any such Taxes.


(b)Performance of Loan Agreements. Seller shall perform and comply with each
Loan Agreement governing an Eligible Farmer Loan included in the Transaction
Portfolio for the Current Transaction in such a way as would not (or would not
reasonably be expected to) materially affect the entitlement and/or ability to
receive and/or to recover and/or enforce and/or collect payment of the full
amount of such Eligible Farmer Loan, and the exercise by Agent of its rights
under this Framework Agreement and the other Transaction Agreements shall not
relieve Seller of such obligations.


(c)Indemnification. Seller will indemnify and keep indemnified Agent, each
Buyer, their Affiliates, and their respective officers, directors, employees and
agents and their successors and assigns (each, an “Indemnified Party”) against
any cost, claim, loss, expense, liability or damages (including reasonable legal
costs and out-of-pocket expenses) arising out of or involving a claim or demand
made by any Person (other than by Seller, any of its Affiliates or any
Indemnified Party) against such Indemnified Party (each a “Claim”) and incurred
or suffered by it in connection with:


(i)any representation or warranty made by Seller under or in connection with any
Transaction Agreement (including with respect to any Portfolio Schedule
delivered by Seller pursuant hereto) that shall have been false or incorrect
when made or deemed made (without regard to any knowledge, materiality or
Material Adverse Effect qualifiers contained therein);


(ii)the failure by Seller, to comply with any applicable Law with respect to any
Eligible Farmer Loan included in any Transaction Portfolio, or the nonconformity
of any such Eligible Farmer Loan included therein or any related Contract with
any such applicable Law, rule or regulation or any failure of Seller to keep or
perform any of its obligations, express or implied, with respect to any
Contract;


(iii)any failure of Seller to perform its duties, covenants or other obligations
in accordance with the provisions of any Transaction Agreement;





--------------------------------------------------------------------------------







(iv)any products liability, personal injury or damage, suit or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Eligible Farmer Loan in which any Indemnified Party
becomes involved as a result of any of the Transactions contemplated hereby;


(v)any investigation, litigation or proceeding related to or arising from any
Transaction Agreement, the Transactions contemplated hereby, Seller’s use of the
proceeds of such Transactions, the ownership of the Eligible Farmer Loans
originated by Seller or any other investigation, litigation or proceeding
relating to Seller in which any Indemnified Party becomes involved as a result
of any of the Transactions contemplated hereby;


(vi)any action or omission by Seller which reduces or impairs the rights of any
Buyer with respect to any Eligible Farmer Loan or the value of any such Eligible
Farmer Loan; and


(vii)any civil penalty or fine assessed by OFAC or any other Governmental
Authority administering any Sanctions Law or Anti-Money Laundering Law against,
and all reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by any Buyer as a result of any
action of Seller;
provided, that notwithstanding the foregoing, in no event shall Seller be liable
hereunder to any Indemnified Party or any other Person for (A) any special,
indirect, consequential or punitive damages, even if Seller has been advised of
the likelihood of such loss or damage and regardless of the form of action or
(B) Claims to the extent arising from any Indemnified Party’s breach, bad faith,
gross negligence or willful misconduct.
(d)Approvals and Filings. Except as would not (or would not reasonably be
expected to) materially affect the entitlement and/or ability to receive and/or
to recover and/or enforce and/or collect payment of the full amount in the
Eligible Farmer Loans, Seller shall maintain such Permits and make such filings,
registrations and submissions as are necessary or advisable for the performance
of its obligations under the Loan Agreements relating to the Eligible Farmer
Loans.


(e)Books and Records. Seller shall keep all its books, records and documents
evidencing or relating to the Eligible Farmer Loans in accordance with its
practice and procedures from time to time. Seller shall, but only upon Agent’s
reasonable request in advance of the same, during normal business hours at
reasonably accessible offices in the continental United States designated by
Seller, and subject to Seller’s normal security and confidentiality procedures,
permit Agent or any of its agents or representatives to examine and make copies
of and abstracts from the records, books of account and documents (including
computer tapes and disks) of Seller, visit the properties of Seller for the
purpose of examining or obtaining access to such records, books of account and
documents, and discuss the affairs, finances and accounts of Seller relating to
the Eligible Farmer Loans with any of its officers, and Seller shall be
obligated to reimburse Agent for the costs and expenses of one such examination
during the Facility Term.


(f)No Sales, Liens. Seller (i) shall not sell, assign or grant any Security
Interest on or otherwise encumber any Eligible Farmer Loan subject to a
Transaction or any Loan Agreement under which such Eligible Farmer Loan arises
except as expressly contemplated by the Transaction Agreements, (ii) shall not
permit any Security Interest to exist on or with respect to, any such Eligible
Farmer Loan or Loan Agreement except as expressly contemplated by the
Transaction Agreements, and (iii) will defend the right, title and interest of
the Buyers in, to and under any of the foregoing.


(g)No Waivers, Amendments. Except to the extent arising in the ordinary course
of business and except as required by Section 5.3(h), Seller shall not (x)
cancel, terminate, amend, modify or waive any term or condition of any Loan
Agreement for an Eligible Farmer Loan subject to a Transaction (including
reducing the amount of such Eligible Farmer Loan) or (y) take any other action
that, in each case, may materially affect any entitlement and/or ability to
receive and/or recover and/or enforce and/or collect payment in full of the full
amount of the Eligible Farmer Loan, or otherwise prejudice any Buyer’s interest
in any Eligible Farmer Loan in any material respect.


(h)Ordinary Course. Seller shall follow its credit and collection procedures
with respect to the Eligible Farmer Loans in accordance with its ordinary course
of dealing as in effect from time to time without regard to the Transactions
contemplated hereby, and shall use the same standards it would follow with
respect to Eligible Farmer Loans which are owned by Seller.


(i)Notice of Certain Events. Seller shall provide Agent with prompt notice upon
becoming aware of (x) any Event of Default or Potential Event of Default or (y)
any Change of Control with respect to Seller or any Guarantor.







--------------------------------------------------------------------------------





(j)Changes in Credit and Collection Procedures. Seller shall provide Agent with
prompt notice, and in all instances at least sixty (60) days prior to the
effectiveness of any material change in or material amendment to the credit and
collection procedures (other than any such change or amendment required by
applicable Law, in which case Seller shall provide notice to Agent of such
change or amendment as promptly as practicable), a copy of the credit and
collection procedures then in effect and a notice indicating such proposed
change or amendment.


(k)Information Required by Governmental Authorities. Subject to applicable Laws
prohibiting or limiting such disclosure or provision of such information,
documents, records or reports, Seller shall provide each Buyer promptly, from
time to time upon request, such information, documents, records or reports
relating to the Eligible Farmer Loans or Seller as such Buyer (or its assigns)
may be required by a Governmental Authority to obtain; provided, that each such
Buyer shall use commercially reasonable efforts to maintain the confidentiality
of such information, documents, records or reports to the extent consistent with
applicable Law, Seller’s normal privacy and confidentiality procedures, the
terms of the Data Transfer Agreement and any confidentiality provisions or
restrictions contained therein.


(l)Accounting. Seller shall comply with all required accounting and Tax
disclosures related to the Transactions in accordance with GAAP and applicable
Law, except where the failure to do so would not reasonably be expected to have
a Material Adverse Effect.


(m)Changes Concerning Seller. Seller will not undergo a Change of Control or
change its (i) jurisdiction of organization, (ii) name, (iii) identity or
structure (within the meaning of Article 9 of the UCC), unless it shall have
notified Agent of the same and delivered to Agent all financing statement
amendments and other documents necessary to maintain the perfection of the
Security Interests granted by Seller under the Transaction Agreements in
connection with such change, relocation or Change of Control.


(n)Compliance. Seller will not directly or indirectly use, and shall not permit
its Subsidiaries and its or their respective directors, officers, employees and,
to the knowledge of Seller and to the extent commercially reasonable, agents to
directly or indirectly use, the proceeds of any Transaction (i) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Money Laundering Laws or Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, in violation of
Sanctions Laws, or (iii) in any manner that would result in the violation of any
Sanctions or Sanctions Laws by any Person (including any Party hereto). Seller
shall, and cause each of its Subsidiaries to, use commercially reasonable
efforts to ensure that no funds used to pay the obligations under any
Transaction Agreement (i) constitute the property of, or are beneficially owned,
directly or indirectly, by any Sanctioned Person, (ii) are derived from any
transactions or business with any Sanctioned Person or Sanctioned Country, or
(iii) are derived from any unlawful activity, including activity in violation of
Anti-Money Laundering Laws or Anti-Corruption Laws. Seller will maintain in
effect policies and procedures designed to promote compliance by Seller, its
Subsidiaries, and their respective directors, officers, employees, and agents
with Sanctions Laws, Anti-Money Laundering Laws and Anti-Corruption Laws.


(o)Margin Compliance During Final Two Months. On each Recalculation Date, Seller
shall recalculate the aggregate Market Value of the Transaction Portfolio for
the Current Transaction as of the close of business on the Business Day that is
(x) three (3) Business Days before such Recalculation Date in the case of
Recalculation Dates occurring prior to the Farmer Loan Maturity Date or (y) one
(1) Business Day before such Recalculation Date in the case of Recalculation
Dates occurring after the Farmer Loan Maturity Date, and based on such
recalculations, shall notify Agent in writing (i) no later than the second
Business Day following such Recalculation Date if the aggregate Market Value of
such Transaction Portfolio decreases to an extent sufficient to result in a
Margin Deficit exceeding fifty percent (50%) of the applicable threshold
specified in Paragraph 4(e) of Annex I to the Master Repurchase Agreement and
(ii) promptly if the aggregate Market Value of such Transaction Portfolio
decreases to an extent sufficient to result in a Margin Deficit exceeding the
applicable threshold specified in Paragraph 4(e) of Annex I to the Master
Repurchase Agreement.





--------------------------------------------------------------------------------







(p)Servicing Information. In the event that Agent reasonably determines, with
notice to Seller, that the likelihood of an Event of Default occurring has
increased by an amount that it deems material, Seller shall within ten (10)
Business Days following receipt of such notice, provide Agent with an updated
Portfolio Schedule for the Current Transaction, which updated Portfolio Schedule
shall include, for each Debtor with respect to each Eligible Farmer Loan listed
on the Portfolio Schedule, the name, address, phone number, email address of,
and principal contact at, each such Debtor and each Portfolio Schedule delivered
hereunder thereafter shall contain such additional information; provided, that,
for the avoidance of doubt, any removal by Seller of Eligible Farmer Loans from
the applicable Transaction Portfolio prior to or in connection with the delivery
of such updated Portfolio Schedule and other documents must comply with the
applicable requirements of this Framework Agreement and the Master Repurchase
Agreement. If an Event of Default shall have occurred and be continuing, Seller,
upon a written request from Agent, provide to Agent (i) within ten (10) Business
Days following receipt of such request with a list of all invoices provided to
the Debtors under the Eligible Farmer Loans comprising the Transaction
Portfolio, (ii) within four weeks following receipt of such request, copies of
all Loan Agreements with and invoices pertaining to, such Debtors and
corresponding Eligible Farmer Loans, which delivery shall be effected at an
approximate rate of 25% of such Loan Agreements and invoices per week, it being
understood that delivery at a faster rate in earlier weeks may result in a
smaller percentage being delivered in later weeks and (iii) as promptly as
practicable following receipt of such request, any other documents which may be
necessary or appropriate to enforce Seller’s rights in connection with such
Eligible Farmer Loans.


(q)Certification of Beneficial Owner. Promptly, following any change in the
information included in the Certification of Beneficial Owner(s) that would
result in a change to the exemption from the definition of “legal entity
customer” (if any) specified as being applicable to Seller in such
certification, or if no such exemption is applicable, a change in the list of
beneficial owners or control party (if any) required to be identified in such
certification, or a change in the address of any such beneficial owners or
control party, Seller shall execute and deliver to Agent an updated
Certification of Beneficial Owner(s).


6.Agent.


1.Appointment and Authority


(a)Each of the Buyers hereby irrevocably appoints Rabobank to act on its behalf
as Agent hereunder and under the other Transaction Agreements and authorizes
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Agent by the terms hereof or thereof (including the power to
execute and deliver Confirmations on behalf of such Buyer in accordance with
Sections 4.1 and 4.5 of this Framework Agreement and the Master Repurchase
Agreement), together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article VI (other than the proviso to the first
sentence of Section 6.5) are solely for the benefit of Agent, and neither Seller
nor any Guarantor shall have rights as a third party beneficiary of any of such
provisions.


(b)Each of the Buyers hereby irrevocably appoints and authorizes Agent to act as
the agent of such Buyer for purposes of acquiring, holding and enforcing any and
all Security Interests on Purchased Securities granted by Seller under the
Transaction Agreements, including the filing in Agent’s name of any financing
statements on behalf of Buyers, together with such powers and discretion as are
reasonably incidental thereto. Each Buyer hereby authorizes Agent to exercise
any rights and remedies on its behalf hereunder or under the other Transaction
Agreements in respect of such Security Interests.


(c)Agent hereby agrees that it will promptly deliver to each Buyer copies of
each Confirmation and Portfolio Schedule and any notices or written information
received by Agent from Seller or any Guarantor in connection with any
Transaction Agreement (other than the Side Letter).


2.Rights as a Buyer


The Person serving as Agent hereunder shall have the same rights and powers in
its capacity as a Buyer as any other Buyer and may exercise the same as though
it were not Agent and the term “Buyer” or “Buyers” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with Seller, any Guarantor or any of their Affiliates as if such Person
were not Agent hereunder and without any duty to account therefor to the Buyers.





--------------------------------------------------------------------------------







3.Exculpatory Provisions


The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Transaction Agreements. Without limiting the
generality of the foregoing, Agent:
(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether an Event of Default has occurred and is continuing;


(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers; and


(iii)shall not, except as expressly set forth herein or in the other Transaction
Agreements, have any duty to disclose, and shall not be liable for the failure
to disclose, any information relating to Seller, any Guarantor or any of their
Affiliates that is communicated to or obtained by the Person serving as Agent or
any of its Affiliates in any capacity.


Agent shall not be liable for any action taken or not taken by it in the absence
of its own gross negligence or willful misconduct. Agent shall be deemed not to
have knowledge of any Event of Default unless and until notice describing such
Event of Default as such is given to Agent by Seller, a Guarantor or a Buyer.
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Framework Agreement or any other Transaction Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Framework Agreement, any
other Transaction Agreement or any other agreement, instrument or document,
(v) the value or the sufficiency of any Purchased Securities or (vi) the
satisfaction of any condition set forth in Article III, Section 4.3 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to Agent.
4.Reliance by Agent


Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. Agent may consult with legal counsel, independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
5.Delegation of Duties


Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Transaction Agreement by or through any one or more
sub-agents appointed by Agent; provided, that with respect to any sub-agents
taking actions with respect to, or receiving information in respect of, Eligible
Farmer Loans that are not wholly-owned Subsidiaries of Agent and could
reasonably be considered a competitor of Seller, but only insofar as no Event of
Default has occurred and is continuing, Agent shall have first obtained the
prior written consent of Seller. Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of Agent and any such
sub-agent.
6.Non-Reliance on Agent and Other Buyers.
Each Buyer acknowledges that it has, independently and without reliance upon
Agent or any other Buyer or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Framework Agreement and the other
Transaction Agreements. Each Buyer also acknowledges that it will, independently
and without reliance upon Agent or any other Buyer or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Framework Agreement, any other
Transaction Agreement or any related agreement or any document furnished
hereunder or thereunder.





--------------------------------------------------------------------------------







7.Agent May File Proofs of Claim
In case of the pendency of any proceeding under any bankruptcy or insolvency Law
or any other judicial proceeding relative to Seller or any Guarantor, Agent
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
i.to file and prove a claim for the whole amount of any amounts that are owing
by Seller or any Guarantor under any Transaction Agreement and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Buyers and Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Buyers, Agent and
their respective agents and counsel and all other amounts due to the Buyers and
Agent under any Transaction Agreement) allowed in such judicial proceeding; and


ii.to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, curator, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Buyer to make such payments to Agent and, in the event that
Agent shall consent to the making of such payments directly to the Buyers, to
pay to Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of Agents and their respective agents and counsel,
and any other amounts due to Agent hereunder or under any Transaction Agreement.
Nothing contained herein shall be deemed to authorize Agent to authorize or
consent to or accept or adopt on behalf of any Buyer any plan of reorganization,
arrangement, adjustment or composition affecting the obligations of Seller or
any Guarantor under any Transaction Agreement or the rights of any Buyer or to
authorize Agent to vote in respect of the claim of any Buyer in any such
proceeding.
8.Withholding Tax
To the extent required by any applicable Law, Agent may withhold from any
payment to any Buyer an amount equal to any applicable withholding Tax;
provided, that Agent shall ensure that the withholding does not exceed the
minimum amount legally required and Agent shall pay the amount withheld to the
relevant Governmental Authority in accordance with applicable law. If the IRS or
any other authority of the United States or other jurisdiction asserts a claim
that Agent did not properly withhold Tax from any amount paid to or for the
account of any Buyer for any reason (including because the appropriate form was
not delivered or was not properly executed, or because such Buyer failed to
notify Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding Tax ineffective), such Buyer shall indemnify and hold
harmless Agent (to the extent that Agent has not already been reimbursed by
Seller or any Guarantor and without limiting or expanding the obligation of
Seller or any Guarantor to do so) for all amounts paid, directly or indirectly,
by Agent as Tax or otherwise, including any penalties, additions to Tax or
interest thereon, together with all expenses incurred, including legal expenses
and any out-of-pocket expenses, whether or not such Tax was correctly or legally
imposed or asserted by the relevant Governmental Authority; provided, that Buyer
shall not be required to indemnify Agent for penalties, addition to Tax or
interest thereon, or any expenses incurred, to the extent the failure to
withhold results from Agent’s gross negligence or willful misconduct. A
certificate as to the amount of such payment or liability delivered to any Buyer
by Agent shall be conclusive absent manifest error. Each Buyer hereby authorizes
Agent to set off and apply any and all amounts at any time owing to such Buyer
under this Framework Agreement or any other Transaction Agreement against any
amount due to Agent under this Article VI. The agreements in this Article VI
shall survive any assignment of rights by, or the replacement of, a Buyer, the
expiration of the Facility Term and the repayment, satisfaction or discharge of
all obligations under this Framework Agreement and the other Transaction
Agreements. Unless required by applicable Laws, at no time shall Agent have any
obligation to file for or otherwise pursue on behalf of a Buyer any refund of
Taxes withheld or deducted from funds paid for the account of such Buyer.


7.
Payment To Agent; Several Obligations And Certain Calculations.



1.Payments to Agent. Notwithstanding anything to the contrary contained herein,
all amounts payable to any Buyer in connection with any Transaction shall be
paid to Agent, and Agent shall distribute such payments to the Buyers in
accordance with Section 4.4. As between Seller and the Buyers, any payment of
such amounts to Agent shall be treated as payments to the Buyers and neither
Seller nor any Guarantor shall have any liability for the failure of Agent to
comply with the preceding sentence.


2.Several Obligations. The obligations of the Buyers hereunder are several, and
no Buyer shall have any obligation or liability for the failure of any other
Buyer to perform its obligations hereunder.





--------------------------------------------------------------------------------







3.Certain Calculations. Agent shall calculate the Undivided Commitment
Percentages, Undivided Funding Percentages, Funded Purchase Prices, Funding
Amounts, Distribution Amounts, Aggregate Commitment Amount, Aggregate Buyer
Balance, Individual Commitment Amounts, Individual Buyer Balances, Breakage
Amounts, the amounts of any fees payable under the Fee Letter or the Side Letter
and all other amounts to be calculated under the Transaction Agreements, as well
as any adjustments thereto, which calculations shall be conclusive absent
manifest error. Upon the reasonable request of Seller, any Buyer or any
Guarantor for any such calculations, Agent shall promptly provide such
calculations to such Person.


8.Confidentiality.


1.Duty to Preserve Confidentiality. Except as otherwise provided herein, each
Receiving Party agrees, for a period of two (2) years following the termination
or expiration of this Framework Agreement, to hold in confidence all
Confidential Information furnished by the Disclosing Party, to not disclose any
Confidential Information to any third party, and to use Confidential Information
solely for purposes of the transactions contemplated by this Framework Agreement
and the other Transaction Agreements; provided, that such Confidential
Information may be disclosed to Representatives of such Receiving Party as
reasonably necessary in connection with the transactions contemplated by this
Framework Agreement and the other Transaction Agreements, so long as such
Representatives are similarly bound by an obligation of confidentiality
(including by means of applicable policies of the Receiving Party).


2.Permitted Disclosure. Notwithstanding the foregoing Section, a Receiving Party
shall be permitted to disclose Confidential Information of a Disclosing Party if
the Receiving Party is required by applicable Law or other legal process or
requested by any Governmental Authority asserting jurisdiction over the
Receiving Party or its Affiliates, or as necessary or appropriate to enforce its
rights under the Transaction Agreements. Such Receiving Party agrees that in the
event of any such disclosure (other than as a result of an examination by a
Governmental Authority or other regulatory authority), it will notify the
Disclosing Party as soon as practicable, unless such notification shall be
prohibited by applicable Law. Such Receiving Party shall disclose only that
portion of the Confidential Information that, in the reasonable judgment of such
Receiving Party and its Representatives, is legally required (or, in the case of
request by a Governmental Authority or other regulatory authority, that portion
ordinarily disclosed in accordance with the Receiving Party’s usual practice
with respect to such requests) and shall disclose the Confidential Information
in a manner reasonably designed to preserve its confidential nature.


3.Return of Confidential Information. Unless otherwise specified in writing, all
Confidential Information shall remain the property of the Disclosing Party. Upon
request of the Disclosing Party, the Receiving Party agrees to return or destroy
all Confidential Information received from the Disclosing Party; provided, that
(i) the Receiving Party and its Representatives may retain Confidential
Information to the extent required by any applicable Law, by any supervisory or
regulatory body or by its internal record retention policy, and (ii) the
Receiving Party and its Representatives shall in no event be required to erase,
destroy or return any information from computer systems or hard drives, tapes,
memory or other electronic forms of information retention processes, materials
or equipment. All Confidential Information so retained shall remain subject to
the confidentiality obligations set forth herein.


4.Data Transfer Agreement. In addition to the confidentiality provisions set
forth in Section 8.1, but subject to the provisions of Sections 8.2 and 8.3
concerning permitted disclosures and retention, each Buyer agrees to be bound by
the provisions of the Data Transfer Agreement that are applicable to the
“Company” thereunder as though such Buyer were a signatory to such Data Transfer
Agreement as the “Company” thereunder.


9.Miscellaneous.
Except as otherwise expressly set forth in a Transaction Agreement, the
following will apply to all Transaction Agreements:


1.Copies of Records; Further Assurances. Each Party will promptly provide, upon
the other Party’s written request, copies of the other Party’s records in a
Party’s or any of its Subsidiaries’ possession or control. Each Party will
promptly execute, or cause its Subsidiaries to promptly execute, such other
documents and instruments, and provide such other assurances, as reasonably
necessary to carry out the purpose and intent of the Transaction Agreements.


2.Expenses. Upon and as a condition to the Closing, Seller shall reimburse
Rabobank for all reasonable and sufficiently detailed documented out-of-pocket
expenses (including fees, charges and disbursements of counsel) up to an
aggregate of $125,000 incurred by Rabobank in connection with the negotiation,
preparation, execution and delivery of the Transaction Agreements and any
related documentation and the consummation of the transactions contemplated
thereby. Except as otherwise set forth in the preceding sentence or in any
Transaction Agreement, all costs and expenses, including fees and disbursements
of





--------------------------------------------------------------------------------





counsel, financial advisors, and accountants, incurred in connection with any
Transaction Agreement will be paid by the Party incurring those costs and
expenses.


3.Entire Agreement. This Framework Agreement, together with the other
Transaction Agreements, constitutes the entire agreement between the Parties and
supersedes all prior oral and written negotiations, communications, discussions,
and correspondence pertaining to the subject matter of the Transaction
Agreements.


4.Order of Precedence. If there is a conflict between this Framework Agreement
and any other Transaction Agreement, this Framework Agreement will control
unless the conflicting provision of the other Transaction Agreement specifically
references the provision of this Framework Agreement to be superseded.


5.Amendments and Waivers. The Transaction Agreements may only be amended or
modified (including any waiver of or exception to any obligation or covenant
under a Transaction Agreement) by an instrument in writing signed by the Seller
and the Required Buyers and acknowledged by the Agent, or by the Seller and the
Agent with the consent of the Required Buyers; provided, that no such amendment,
waiver, exception or other modification shall:


(a)increase the Individual Commitment Amount of any Buyer applicable to any
monthly period without the written consent of such Buyer;


(b)reduce any fees or other amounts payable hereunder or under any other
Transaction Agreement, without the written consent of each such Buyer directly
and adversely affected thereby;


(c)change any provision of this Section or the percentage in the definition of
“Required Buyers” or any other provision hereof specifying the number or
percentage of Buyers required to amend, waive or otherwise modify any rights or
duties hereunder or make any determination or grant any consent hereunder,
without the written consent of each Buyer;


(d)reduce or forgive any Repurchase Price, extend any Commitment Reduction Date,
the Scheduled Facility Expiration Date, any Repurchase Date or the Facility
Expiration Date, adjust any Undivided Commitment Percentages or Undivided
Funding Percentages, or reduce any Distribution Amount, in each case, without
the written consent of each Buyer;


(e)amend, modify or waive any provision of Article IV in a manner that would
alter the pro rata sharing of payments required thereunder, without the written
consent of each Buyer; and


(f)release (i) all or a material portion of the Security Interests created
pursuant to the Transaction Agreements, (ii) Seller from all or a material
portion of its obligations under the Transaction Agreements or (iii) any
Guarantor from its obligations under the Guaranty, in each case, without the
written consent of each Buyer;
provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights or duties hereunder or under any other
Transaction Agreement of the Agent, unless in writing executed by the Agent, in
addition to the Seller and the Buyers required above. For the avoidance of
doubt, Agent is not authorized to sign any waiver or amendment on behalf of any
Buyer without the consent of such Buyer.
Notwithstanding anything herein to the contrary, no Defaulting Buyer shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
and any amendment, waiver or consent that by its terms requires the consent of
all the Buyers or each affected Buyer may be effected with the consent of the
applicable Buyers other than Defaulting Buyers, except that (x) the Individual
Commitment Amount or a Defaulting Buyer may not be increased or extended without
the consent of such Defaulting Buyer and (y) any amendment, waiver or consent
requiring the consent of all Buyers or each affected Buyer shall require the
consent of such Defaulting Buyer.


6.Binding Effect. The Transaction Agreements will be binding upon and inure to
the benefit of the Parties and their respective heirs, legal representatives,
successors, and permitted assigns.





--------------------------------------------------------------------------------







7.Assignment. Except as provided in this Framework Agreement or any other
Transaction Agreement, neither this Framework Agreement nor any other
Transaction Agreement, respectively, may be assigned or otherwise transferred,
nor may any right or obligation hereunder or under another Transaction Agreement
be assigned or transferred by any Party without the consent of the other
Parties. Any permitted assignee shall assume all obligations of its assignor
under this Framework Agreement; provided, that in the event of any assignment by
a Defaulting Buyer required pursuant to Section 4.5(b), any indemnity
obligations owed to or by such Defaulting Buyer under the Transaction Agreements
shall survive such assignment. This Framework Agreement is binding upon the
permitted successors and assigns of the Parties. Any attempted assignment not in
accordance with this Section 9.7 shall be void.


8.Notices. All notices, requests, demands, and other communications required or
permitted to be given under any of the Transaction Agreements by any Party must
be in writing delivered to the applicable Party at the following address:
If to Rabobank or Agent:    
Coöperatieve Rabobank, U.A., New York Branch
245 Park Avenue
New York, New York 10167
Attention:
 
 
 
E-Mail:
 
 



With copy to:
Coöperatieve Rabobank, U.A., New York Branch
 
245 Park Avenue
 
New York, New York 10167
 
Attention:
 
 
E-Mail:
 

If to MUFG:    
MUFG Bank, Ltd.
1251 Avenue of the Americas
New York, New York 10020-1104
Attention:
 
 
 
E-Mail:
 
 



With copy to:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
1251 Avenue of the Americas
 
New York, NY 10020-1104
 
Attention:
 
 
E-Mail:
 






--------------------------------------------------------------------------------





If to Standard Chartered:
Standard Chartered Bank
2700 Post Oak Boulevard
21st Floor
Houston, TX 77056
Attention:
Email:



With copy to:
Standard Chartered Bank
1095 Avenue of the Americas
New York, New York 10003
Attention:
Email:



If to HSBC:    
HSBC Securities (USA) Inc.
452 Fifth Avenue New York, New York 10018
Attention :
Email :



If to Seller:    
PHI Financial Services, Inc.
 
 
7100 NW 62nd Avenue
 
 
P.O. Box 1050
 
 
Johnston, Iowa 50131
 
 
Attention:
 
 
 
 
E-Mail:
 
 






--------------------------------------------------------------------------------







With a copy to:    
E. I. du Pont de Nemours and Company
 
 
 
974 Centre Road
 
 
 
Chestnut Run Plaza 730/5218
 
 
 
Wilmington, Delaware 19805
 
 
 
Attention:
 
 
E-Mails:
 
 
 
 
 

or to such other address as any Party may designate by written notice to the
other Party. Each notice, request, demand, or other communication will be deemed
given and effective, as follows: (i) if sent by hand delivery, upon delivery;
(ii) if sent by first-class U.S. Mail, postage prepaid, upon the earlier to
occur of receipt or three (3) days after deposit in the U.S. Mail; (iii) if sent
by a recognized prepaid overnight courier service, one (1) Business Day after
the date it is given to such service; (iv) if sent by facsimile, upon receipt of
confirmation of successful transmission by the facsimile machine; and (v) if
sent by email, upon acknowledgement of receipt by the recipient.


9.Governing Law. This Framework Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflicts of law provisions thereof other than sections 5-1401 and 5-1402 of the
New York General Obligations Law.


10.Jurisdiction. Each Party hereby irrevocably and unconditionally:


(a)submits for itself and its property in any legal action or proceeding
relating to any Transaction Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York located in the Borough of Manhattan in the City
of New York, the courts of the United States of America for the Southern
District of New York and appellate courts from any thereof;


(b)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;


(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the applicable party at
its respective address set forth in Section 9.8 or at such other address which
has been designated in accordance therewith; and


(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Law or shall limit the right to sue in
any other jurisdiction.


11.WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A TRIAL BY JURY
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO ANY
OF THE TRANSACTION AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION AGREEMENTS, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY
TYPE BROUGHT BY ANY PARTY AGAINST ANOTHER PARTY, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH PARTY HEREBY AGREES THAT ANY
SUCH CLAIM OR CAUSE OF ACTION WILL BE TRIED BY A COURT TRIAL WITHOUT A JURY.
WITHOUT LIMITING THE PREVIOUS SENTENCE, THE PARTIES FURTHER AGREE THAT THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS
TO ANY ACTION, COUNTERCLAIM, OR OTHER PROCEEDING THAT SEEKS, IN WHOLE OR IN
PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF ANY PORTION OF ANY
TRANSACTION AGREEMENTS. THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENT,
RENEWAL, SUPPLEMENT, OR MODIFICATION TO ANY OF THE TRANSACTION AGREEMENTS.







--------------------------------------------------------------------------------





12.Severability. If any provision of a Transaction Agreement is held by a court
of competent jurisdiction to be invalid, unenforceable, or void, that provision
will be enforced to the fullest extent permitted by applicable Law, and the
remainder of the applicable Transaction Agreement will remain in full force and
effect. If the time period or scope of any provision is declared by a court of
competent jurisdiction to exceed the maximum time period or scope that that
court deems enforceable, then that court will reduce the time period or scope to
the maximum time period or scope permitted by Law.


13.Survival. The provisions of Section 5.3(c), Article VI, Article VII, Article
VIII and this Article IX shall survive any termination or expiration of this
Framework Agreement and any of the other Transaction Agreements.


14.Counterparts. The Transaction Agreements and any document related to the
Transaction Agreements may be executed by the Parties on any number of separate
counterparts, by facsimile or email, and all of those counterparts taken
together will be deemed to constitute one and the same instrument; signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart so that all signatures are physically attached to the same
document. A facsimile, portable document format (“.pdf”) or other electronic
format signature page will constitute an original for the purposes of this
Section 9.14 (including with respect to each of the Transaction Agreements and
related documents).


15.Joint Lead Arrangers. The Joint Lead Arrangers shall not have any duties or
responsibilities hereunder or under any of the other Transaction Agreements in
their capacities as such.


16.Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Transaction Agreement or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Transaction Agreement, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b)the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Framework Agreement or any other Transaction Agreement; or


(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
[SIGNATURE PAGES FOLLOW]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Master Framework Agreement as
of the date first written above.
Buyer and Agent:


Coöperatieve Rabobank, U.A., New York Branch
By:
/s/ Vikram Malkani
Name:
Vikram Malkani
Title:
Managing Director
By:
/s/ David Epstein
Name:
David Epstein
Title:
Vice President





[SIGNATURE PAGEs CONTINUE ON FOLLOWING PAGE]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Master Framework Agreement as
of the date first written above.
Buyer:


MUFG Bank, Ltd., New York Branch
By:
/s/ Thomas Giuntini
Name:
Thomas Giuntini
Title:
Managing Director











[SIGNATURE PAGEs CONTINUE ON FOLLOWING PAGE]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Master Framework Agreement as
of the date first written above.
Buyer:


Standard Chartered Bank, acting through its New York branch
By:
/s/ Philip Panaino
Name:
Philip Panaino
Title:
Managing Director











[SIGNATURE PAGEs CONTINUE ON FOLLOWING PAGE]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Master Framework Agreement as
of the date first written above.
Buyer:


HSBC Bank USA, N.A.
By:
/s/ Lauren Steiner
Name:
Lauren Steiner
Title:
Vice President











[SIGNATURE PAGEs CONTINUE ON FOLLOWING PAGE]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Master Framework Agreement as
of the date first written above.


Seller:


PHI Financial Services, Inc.
By:
/s/ Timothy A. Johnson
Name:
Timothy A. Johnson
Title:
Vice President & Treasurer










--------------------------------------------------------------------------------







SCHEDULE 1
DEFINITIONS
As used in the Transaction Agreements, the following terms have the following
meanings unless otherwise defined in any Transaction Agreement:
“Action” means any suit in equity, action at law or other judicial or
administrative proceeding conducted or presided over by any Governmental
Authority.
“Additional Funding Conditions” has the meaning set forth in Section 4.3(a).
“Additional Funding Transaction” means a Transaction with respect to which any
Funded Purchase Price is to be paid, whether pursuant to Section 4.2(b) or
Section 4.5(a)(ii).
“Affiliate” of a Party means any Person that directly or indirectly, through one
or more intermediaries, controls, is controlled by, or is under common control
with, that Party. The term “control” (including the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise.
“Agent” has the meaning set forth in the Preamble.
“Aggregate Buyer Balance” means, as of any time of determination, the aggregate
Purchase Price with respect to the applicable Current Transaction.
“Aggregate Commitment Amount” means, as of any date of determination with
respect to any Transaction or proposed Transaction, the sum of the applicable
Individual Commitment Amounts for each of the Buyers as of such date of
determination.
“Aggregate Exposure Amount” means the sum of all Individual Exposure Amounts for
all Buyers.
“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977, the UK
Bribery Act of 2010, and the rules and regulations promulgated thereunder, and
all other laws, rules, and regulations of any jurisdiction applicable to Seller
or any of its Subsidiaries concerning or relating to bribery or corruption.
“Anti-Money Laundering Laws” means the Patriot Act, the Money Laundering Control
Act of 1986, the Bank Secrecy Act, and the rules and regulations promulgated
thereunder, and corresponding laws of the jurisdictions in which Seller or any
of its Subsidiaries operates or in which Seller or any of its Subsidiaries will
use the proceeds of the Transactions.
“Asset Representations, Warranties and Covenants” means, collectively, the
representations, warranties and covenants set forth in Section 5.2, Section
5.3(b), Section 5.3(d), Section 5.3(f), Section 5.3(g) and Section 5.3(h).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Beneficial Ownership Rule” means 31 C.F.R. § 1010.230.
“Book Value” means, with respect to any Eligible Farmer Loan as of any date of
determination, the outstanding principal amount of such Eligible Farmer Loan as
of such date of determination.
“Breakage Amount” has the meaning set forth in the Master Repurchase Agreement.





--------------------------------------------------------------------------------





“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banking institutions located in New York City are permitted or required
by applicable Law or regulation to remain closed.
“Buyer” has the meaning set forth in the Preamble.
“CBR Score” means, with respect to any Debtor that is a natural person as of any
date of determination, the most recent numerical FICO score issued by Equifax,
Experian or TransUnion with respect to such Debtor obtained by Seller and
maintained in its records in accordance with its underwriting procedures for the
2020 season; provided, that any such Debtor for which Seller does not have a
FICO score in its records as of such date of determination (with respect to
which the most recent FICO score in Seller’s records was issued more than three
(3) years prior to such date of determination) shall be deemed to have a FICO
score of zero.
“Certification of Beneficial Owner(s)” means a certificate in form and substance
satisfactory to the Agent regarding beneficial ownership of Seller, as required
by the Beneficial Ownership Rule.
“Change of Control” means with respect to any Person, the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof), of voting equity securities representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding voting equity
securities of such Person; provided, that the occurrence of any of the following
shall also be treated as a Change of Control with respect to Seller:


i.Corteva ceases to own, directly or indirectly, 100% of the issued and
outstanding equity interests in DuPont (other than, unless redeemed or otherwise
extinguished, the Preferred Stock - $4.50 Series and the Preferred Stock - $3.50
Series of DuPont outstanding on November 12, 2018);


ii.any Guarantor violates the provisions of Sections 5.09, 6.01, 6.03 or 6.04 of
the Corteva Revolver, as amended from time to time;


iii.any Guarantor violates the provisions of Section 6.02 of the Corteva
Revolver, as amended from time to time, replacing the reference to a “Default”
thereunder with an Event of Default under this Framework Agreement; or


iv.Seller ceases to be a direct or indirect wholly-owned Subsidiary of DuPont.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment Reduction Date” means each of the Monthly Dates occurring in
October, 2020 and November, 2020.
“Confidential Information” means any and all information, know-how and data,
technical or non-technical, disclosed or provided by one Party to another Party
concerning any of the Transaction Agreements, the subject matter thereof or any
of the transactions contemplated thereby, whether disclosed or provided in oral,
written, graphic, photographic, electronic, or any other form, but excluding any
such information to the extent that such information:


(a)is or becomes generally known or available to the public without breach of
this Framework Agreement;


(b)is known to the Receiving Party or any of its Representatives at the time of
disclosure, as evidenced by written records of the Receiving Party;


(c)is independently developed by the Receiving Party or any of its
Representatives, as evidenced by written records of the Receiving Party; or


(d)is disclosed to the Receiving Party by a third party who, to the knowledge of
the Receiving Party, is not bound by any duty of confidentiality to the
Disclosing Party.





--------------------------------------------------------------------------------







“Confirmation” has the meaning set forth in the Master Repurchase Agreement.
“Contract” means contracts, leases, deeds, mortgages, licenses, instruments,
notes, commitments, undertakings, indentures, joint ventures and all other
agreements, commitments, and legally binding arrangements, whether written or
oral.
“Corteva” means Corteva, Inc., a Delaware corporation.
“Corteva Revolver” means the Five-Year Revolving Credit Agreement dated as of
November 12, 2018, among DuPont, Corteva, the lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent, as amended by (i) that certain
Amendment No. 1 to Five-Year Revolving Credit Agreement dated as of May 2, 2019,
among DuPont, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, and (ii) that certain Joinder Agreement dated as of June
1, 2019, among DuPont, Corteva, and JPMorgan Chase Bank, N.A., as administrative
agent.
“Current Transaction” means, as of any time of determination, the Transaction,
if any, outstanding at such time of determination.
“Data Transfer Agreement” means that certain Data Transfer Agreement dated as of
September 15, 2015, between Agent and DuPont, as set forth on Schedule 4.
“Debtor” means, with respect to any Eligible Farmer Loan, each of the Persons
designated as a “borrower” under the applicable Loan Agreement.
“Deemed Roll-Over Conditions” has the meaning set forth in Section 4.3(c).
“Deemed Roll-Over Transaction” has the meaning set forth in Section 4.1(c).
“Defaulting Buyer” has the meaning set forth in Section 4.5.
“Direct Taxes” means sales, use, excise, gross receipts, fuel, value added,
export/import, acquisition, transfer and similar Taxes, or any inspection fees,
environmental fees and similar amounts imposed on or with respect to any
Eligible Farmer Loan or any Contracts related thereto.
“Disclosing Party” means the Party who provides (by any means, including
indirectly through Agent or any third party or third party application or
website) any Confidential Information to the Receiving Party.
“Distribution Amount” means, for any Buyer with respect to any Funded Repurchase
Price or Margin Payment paid by Seller in connection with any Transaction, an
amount equal to the product of such Funded Repurchase Price or Margin Payment,
multiplied by such Buyer’s Undivided Funding Percentage as of the date such
Funded Repurchase Price or Margin Payment was paid by Seller to Agent.
“DuPont” means E. I. du Pont de Nemours and Company, a Delaware corporation.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” has the meaning set forth in the Preamble.





--------------------------------------------------------------------------------





“Eligible Farmer Loan” means any outstanding loan made by Seller to a customer
of Seller or its Affiliates in connection with Seller’s Pioneer Deferred Payment
Plan program with a stated final maturity date of December 1, 2020 (the “Farmer
Loan Maturity Date”).
“ERISA Event” has the meaning ascribed to such term in the Corteva Revolver.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” means any of the following:


a.Seller or any Guarantor shall have failed to pay any margin payment required
to be paid under Paragraph 4(a) of the Master Repurchase Agreement or any
Repurchase Price due and payable on the Scheduled Facility Expiration Date or on
any Commitment Reduction Date, in each case, when and as the same shall become
due and payable;


b.Seller or any Guarantor shall have failed to pay any Repurchase Price (other
than any Repurchase Price payable on the Scheduled Facility Expiration Date or
any Commitment Reduction Date), Price Differential, any fee required to be paid
under the Fee Letter or the Side Letter, any amount required to be refunded
pursuant to Section 4.5(a)(iii) hereof, or any other amounts owing under any
Transaction Agreement (other than amounts specified in clause (a) of this
definition), in each case, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) or more
Business Days;


c.Seller shall fail to perform any covenant set forth in Section 5.3(f)(i) or
Section 5.3(o);


d.Seller or any Guarantor shall fail to observe or perform any covenant,
condition or agreement contained in this Framework Agreement or any other
Transaction Agreement (excluding (i) any covenants, conditions or agreements
contained in the Asset Representations, Warranties and Covenants unless the
failure to observe such covenants, conditions and agreements would, individually
or in the aggregate, have a Material Adverse Effect and (ii) any covenants,
conditions or agreements specified in clauses (a), (b) or (c) of this
definition) and such failure shall continue unremedied for a period of 30 or
more days;


e.any representation or warranty made or deemed made by or on behalf of Seller
or any Guarantor in or in connection with this Framework Agreement, any other
Transaction Agreement or any amendment or modification hereof or thereof, shall
prove to have been incorrect in any material respect when made or deemed made
(excluding any representations or warranties contained in the Asset
Representations, Warranties and Covenants unless the failure of such
representations and warranties would, individually or in the aggregate, have a
Material Adverse Effect), and such failure to be correct shall continue
unremedied for a period of 30 or more days;


f.an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
either of Seller or any Guarantor or its debts, or of a substantial part of the
assets thereof, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for either of Seller or any Guarantor or for a substantial part of its assets,
and in any such case, such proceeding or petition shall continue undismissed for
a period of 60 or more days or an order or decree approving or ordering any of
the foregoing shall be entered;


g.Seller or any Guarantor shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (f) of this definition, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Seller or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;


h.Seller or any Guarantor shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;





--------------------------------------------------------------------------------







i.one or more judgments for the payment of money in an aggregate amount (to the
extent not covered by insurance) in excess of $100,000,000 shall be rendered
against Seller, any Guarantor or any Material Subsidiaries of any Guarantor or
any combination thereof, and the same shall remain undischarged for a period of
thirty (30) or more consecutive days during which execution shall not be
effectively stayed, vacated or bonded pending appeal;


j.an ERISA Event shall have occurred that, in the reasonable determination of
Agent, when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect; and


k.the Guaranty shall cease to be in full force and effect, or its validity or
enforceability shall be disputed by Seller or any Guarantor.


“Facility Expiration Date” means the Scheduled Facility Expiration Date;
provided, that on any Business Day following the occurrence of a Change of
Control with respect to any Guarantor or Seller, Agent may deliver a written
notice to Seller terminating the Facility Term, in which case the Facility
Expiration Date shall be the first Monthly Date to occur that is at least five
(5) Business Days following the date of such delivery.
“Facility Term” means the period beginning on the Effective Date and ending on
the Facility Expiration Date.
“Farmer Loan Maturity Date” has the meaning set forth in the definition of
Eligible Farmer Loan.
“Fee Letter” means that certain Fee Letter Agreement dated as of the Effective
Date, by and between Seller, Agent and the Buyers.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person,
or any other individual to whom any of the chief financial officer, principal
accounting officer, treasurer or controller of such Person shall have delegated
in writing his or her authority to execute and deliver certificates and other
documents hereunder; provided, that, when such term is used in reference to any
document executed by, or a certification of, a Financial Officer, the secretary
or assistant secretary of such Person shall have delivered an incumbency
certificate to Agent as to the authority of such individual.
“Fitch” means Fitch Ratings, Inc., or any successor to its rating agency
business.
“Framework Agreement” has the meaning set forth in the Preamble.
“Funded Purchase Price” means, with respect to any Transaction entered into (or
proposed to be entered into) on any Purchase Date, the excess of (x) Purchase
Price for such Transaction over (y) the amount of Repurchase Price under the
Transaction (if any) whose Repurchase Date coincides with such Purchase Date
which is netted against such Purchase Price in accordance with Paragraph 12 of
the Master Repurchase Agreement (any such netting being subject to Paragraph 12
of Annex I to the Master Repurchase Agreement).
“Funded Repurchase Price” means, with respect to any Transaction expiring on any
Repurchase Date, the Repurchase Price for such Transaction minus the amount of
any Purchase Price under any other Transaction whose Purchase Date coincides
with such Repurchase Date which is netted against such Repurchase Price in
accordance with Paragraph 12 of the Master Repurchase Agreement (any such
netting being subject to Paragraph 12 of Annex I to the Master Repurchase
Agreement).
“Funding Amount” means, with respect to any Buyer in connection with any
proposed Additional Funding Transaction, an amount equal to the product of (x)
the Funded Purchase Price anticipated to be payable with respect to such
Additional Funding Transaction (as specified in the relevant Funding Notice and
without regard to any subsequent reduction thereof) multiplied by (y) such
Buyer’s Undivided Commitment Percentage with respect to such Additional Funding
Transaction; provided, that if one or more Buyers are Defaulting Buyers as of
the date on which Agent delivers (or is required to deliver) the relevant
Funding Notice in connection with such proposed Additional Funding Transaction
pursuant to Section 4.2(a), then solely for purposes of calculating the
applicable Funding Amounts for each Buyer in connection with such proposed
Additional Funding Transaction, (i) the Undivided Commitment Percentage of each
such existing Defaulting Buyer with respect to such Additional Funding
Transaction shall be deemed to be zero, and (ii) the Undivided Commitment
Percentages of the remaining Buyers shall be deemed to be proportionately
increased (as calculated by Agent and indicated in the relevant Funding Notice
for such proposed Additional Funding Transaction) such that the sum of the
Undivided Commitment Percentages of such remaining Buyers equals 100%.





--------------------------------------------------------------------------------





“Funding Notice” has the meaning set forth in Section 4.2(a).
“GAAP” means generally accepted accounting principles as applied in the United
States.
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supranational bodies such as the
European Union or the European Central Bank).
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
“Guarantors” means each of DuPont and Corteva.
“Guaranty” means that certain Guaranty, dated as of the Effective Date, executed
by the Guarantors in favor of the Buyers.
“HSBC” has the meaning set forth in the Preamble.
“Individual Buyer Balance” means, for any Buyer as of any time of determination,
the excess, if any, of (x) the aggregate amount of Funded Purchase Price funded
by such Buyer and applied to Purchase Price over (y) the aggregate Distribution
Amounts allocated to such Buyer with respect to amounts of Funded Repurchase
Price or Margin Payments paid by Seller (excluding any such amounts of Funded
Repurchase Price attributable to payments of Price Differential), in each case,
in connection with the Current Transaction and all prior Transactions as of such
time of determination, subject to transfer or adjustment in accordance with the
terms hereof.
“Individual Commitment Amount” means, with respect to each Buyer in connection
with any outstanding or proposed Transaction, the amount set forth in Schedule 5
to this Framework Agreement for such Buyer corresponding to the calendar month
in which the Purchase Date for such Transaction occurs, subject to transfer,
adjustment or reduction in accordance with the terms hereof.
“Individual Exposure Amount” means, (a) with respect to any Buyer other than a
Defaulting Buyer, its highest Individual Commitment Amount for any single month
as set forth in Schedule 5 to this Framework Agreement and (b) with respect to
any Defaulting Buyer, zero.
“Joint Lead Arranger” has the meaning set forth in the Preamble.
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
“Loan Agreement” means, with respect to each Eligible Farmer Loan, the Contract
governing such loan, as amended.
“Margin Deficit” has the meaning set forth in the Master Repurchase Agreement.
“Margin Payment” means any cash transferred by Seller to Agent as required
pursuant to Paragraph 4(a) of the Master Repurchase Agreement or as permitted
under Paragraph 4(f) of Annex I to the Master Repurchase Agreement.
“Market Value” has the meaning set forth in the Master Repurchase Agreement.
“Master Repurchase Agreement” means that certain 1996 SIFMA Master Repurchase
Agreement dated as of February 11, 2020, between Seller and Buyers, including
Annex I thereto (and as amended thereby).
“Material Adverse Effect” means a material adverse effect on (a) the Eligible
Farmer Loans, taken as a whole, (b) the ability of Seller to perform any of its
obligations under the Transaction Agreements to which it is a party or (c) the
rights of or benefits available to the Buyers under the Transaction Agreements.
“Material Subsidiary” has the meaning ascribed to such term in the Corteva
Revolver.
“Moody’s” means Moody’s Investors Service, Inc., or any successor to its rating
agency business.





--------------------------------------------------------------------------------





“Monthly Date” means each of (i) February 18, 2020 and (ii) the eleventh (11th)
Business Day of each subsequent calendar month occurring during the Facility
Term.
“MUFG” has the meaning set forth in the Preamble.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Organizational Documents” means a Party’s articles or certificate of
incorporation and its by-laws or similar governing instruments required by the
laws of its jurisdiction of formation or organization.
“Party” and “Parties” have the meaning set forth in the Preamble.
“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association, or other entity.
“Portfolio Schedule” has the meaning set forth in the Master Repurchase
Agreement.
“Potential Event of Default” means the occurrence of any event that, with the
giving of notice or lapse of time, would become an Event of Default.
“Price Differential” has the meaning set forth in the Master Repurchase
Agreement.
“Pricing Rate” has the meaning set forth in the Master Repurchase Agreement.
“Purchase Date” has the meaning set forth in the Master Repurchase Agreement.
“Purchase Price” has the meaning set forth in the Master Repurchase Agreement.
“Purchased Securities” has the meaning set forth in the Master Repurchase
Agreement.
“Rabobank” has the meaning set forth in the Preamble.
“Recalculation Date” means each of October 30, 2020, November 24, 2020, December
1, 2020 and December 8, 2020, as each such date may be adjusted at the request
of Seller with the consent of Agent.
“Receiving Party” means the Party to whom any Confidential Information is
provided (by any means, including indirectly through Agent or any third party or
third party application or website) by the Disclosing Party.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, sub-agents, trustees
and advisors of such Person and of such Person’s Affiliates.
“Representatives” means, with respect to any Person, its Affiliates, and the
respective directors, officers, employees, consultants, representatives,
attorneys, accountants, auditors, professional advisors and agents of such
Person and each such Affiliate.
“Repurchase Date” has the meaning set forth in the Master Repurchase Agreement.
“Repurchase Price” has the meaning set forth in the Master Repurchase Agreement.
“Required Buyers” means, at any time, Buyers having Individual Exposure Amounts
equal to more than 75% of the Aggregate Exposure Amount.
“Roll-Over Conditions” has the meaning set forth in Section 4.3(b).
“Roll-Over Portfolio Schedule” has the meaning set forth in Section 4.1(d)(C).





--------------------------------------------------------------------------------





“Roll-Over Transaction” means any Transaction other than an Additional Funding
Transaction.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
to its rating agency business.
“Sanctioned Country” means, at any time, a country or territory that is the
target of comprehensive, country-wide or territory-wide Sanctions.
“Sanctioned Person” means, at any time, (a) any Person that is the target of any
Sanctions, (b) listed in any Sanctions-related list of designated Persons
maintained by any U.S. Governmental Authority (including OFAC), Her Majesty’s
Treasury of the United Kingdom, the United Nations Security Council, the
European Union or the Netherlands, (c) any Person organized or resident in a
Sanctioned Country or (d) any Person that is fifty-percent or more owned,
directly or indirectly, in the aggregate by, or is otherwise controlled by
(within the meaning of applicable Sanctions Laws), any Person referred to in
clauses (a), (b) or (c) above.
“Sanctions” means the economic or financial sanctions, trade embargoes or
anti-terrorism programs implemented by Sanctions Laws.
“Sanctions Laws” means the laws, rules, regulations and executive orders
promulgated or administered to implement economic or financial sanctions, trade
embargoes or anti-terrorism programs by (a) any U.S. Governmental Authority
(including OFAC), including Executive Order 13224, the Patriot Act, the Trading
with the Enemy Act, the International Emergency Economic Powers Act; (b) Her
Majesty’s Treasury of the United Kingdom; (c) the United Nations Security
Council; (d) the European Union; or (e) the Netherlands.
“Scheduled Facility Expiration Date” means December 15, 2020
“Security Interest” means any pledge, charge, lien, assignment by way of
security, retention of title and any other encumbrance or security interest
whatsoever created or arising under any relevant law, as well as any other
agreement or arrangement having the effect of or performing the economic
function of the same.
“Seller” has the meaning set forth in the Preamble.
“Side Letter” means that certain Side Letter Agreement dated as of the Effective
Date, by and between Seller and Rabobank.
“Standard Chartered” has the meaning set forth in the Preamble.
“Subsidiary” of any Person means any corporation, partnership, limited liability
company, association, trust, unincorporated association or other legal entity of
which such Person (either alone or through or together with any other
Subsidiary), (i) owns, directly or indirectly, fifty percent (50%) or more of
the shares of capital stock or other equity interests that are generally
entitled to vote for the election of the board of directors or other governing
body of such corporation or other legal entity; or (ii) has the contractual or
other power to designate a majority of the board of directors or other governing
body (and, where the context permits, includes any predecessor of such an
entity).
“Tax” means all taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), assessments, fees or other charges payable to or
imposed by any Governmental Authority, including any sales, use, excise or
similar taxes and inclusive of any interest, additions to tax, penalties or
fines applicable thereto.
“Transaction” has the meaning set forth in the Master Repurchase Agreement.
“Transaction Agreements” has the meaning set forth in Section 2.1.
“Transaction Conditions” means (i) in the case of any Additional Funding
Transaction, the Additional Funding Conditions, (ii) in the case of any
Roll-Over Transaction, the Roll-Over Conditions and (iii) in the case of any
Deemed Roll-Over Transaction, the Deemed Roll-Over Conditions.
“Transaction Notice” has the meaning set forth in Section 4.1.
“Transaction Period” means, with respect to any Transaction, the period
commencing on (and including) the Purchase Date for such Transaction and
expiring on (but excluding) the Repurchase Date for such Transaction.





--------------------------------------------------------------------------------





“Transaction Portfolio” means, with respect to any Transaction, the portfolio of
Eligible Farmer Loans comprising the Purchased Securities acquired by Buyers in
connection with such Transaction, as such portfolio may be modified from time to
time during the Transaction Period for such Transaction in accordance with the
terms of the Master Repurchase Agreement and applicable Confirmation.
“Undivided Commitment Percentage” means, with respect to any Buyer as of any
date of determination or in connection with any Transaction or proposed
Transaction, a fraction (expressed as a percentage) (a) the numerator of which
is the Individual Commitment Amount of such Buyer applicable to such Transaction
as of such date of determination and (b) the denominator of which is the
Aggregate Commitment Amount in connection with such Transaction as of such date
of determination.
“Undivided Funding Percentage” means, with respect to any Buyer as of any date
of determination in connection with any Transaction, a fraction (expressed as a
percentage), (a) the numerator of which is the Individual Buyer Balance of such
Buyer as of such date of determination and (b) the denominator of which is the
Aggregate Buyer Balance as of such date of determination.
“Unsecured Rating” has the meaning ascribed to such term in the Corteva
Revolver.
“Weighted Average CBR Score” means, with respect to any Transaction Portfolio,
the average of the CBR Scores for the applicable Debtors with respect to all
Eligible Farmer Loans included in such Transaction Portfolio made to Debtors who
are natural persons, weighted in accordance with the respective Book Values of
such Eligible Farmer Loans.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which writedown and conversion powers are described in the EU Bail-In
Legislation Schedule.







--------------------------------------------------------------------------------







SCHEDULE 2
BANK ACCOUNTS





--------------------------------------------------------------------------------







SCHEDULE 3
FORMS OF DEFERRED PAYMENT LOAN AGREEMENT







--------------------------------------------------------------------------------







SCHEDULE 4
DATA TRANSFER AGREEMENT











--------------------------------------------------------------------------------







SCHEDULE 5
INDIVIDUAL COMMITMENT AMOUNTS


 







--------------------------------------------------------------------------------











Exhibit A
Form of Transaction Notice


Coöperatieve Rabobank, U.A., New York Branch, a Dutch coöperatieve acting
through its New York Branch, as Agent
RE:    Transaction under the Framework Agreement and the Master Repurchase
Agreement


Ladies and Gentlemen:
This Transaction Notice is delivered to you pursuant to Section 4.1 of the
Master Framework Agreement, dated as of February 11, 2020 (the “Framework
Agreement”), by and among PHI Financial Services, Inc., an Iowa corporation, as
seller (the “Seller”), each of the buyers from time to time party thereto (each,
a “Buyer”), and Coöperatieve Rabobank, U.A., New York Branch, a Dutch
coöperatieve acting through its New York Branch, as agent for the Buyers (in
such capacity, the “Agent”), relating to repurchase transactions to be entered
into pursuant to the terms of the 1996 SIFMA Master Repurchase Agreement, dated
as of February 11, 2020, including Annex I thereto (the “Master Repurchase
Agreement”) by and among Seller and the Buyers. Capitalized terms used but not
defined herein have the meanings set forth in the Framework Agreement, or if not
defined therein, in the Master Repurchase Agreement.
Seller hereby requests that, in accordance with the terms of the Framework
Agreement, a Transaction under the Master Repurchase Agreement with a proposed
Purchase Price of $__________________ be entered into on the proposed Purchase
Date of _____________________, with a proposed Repurchase Date of
________________________. [Seller further requests that, pursuant to Paragraph
3(c)(ii) of Annex I to the Master Repurchase Agreement, the current Transaction
thereunder evidenced by the Confirmation dated as of [ ] and originally
scheduled to expire on [ ] be instead terminated as of such proposed Purchase
Date.]1 Attached hereto is a completed proposed Portfolio Schedule setting forth
information with respect to the proposed Purchased Securities to be subject to
such Transaction.
1To be used in connection with an early termination of a Transaction by Seller.





--------------------------------------------------------------------------------







PROPOSED PORTFOLIO SCHEDULE
Date:                 
Reference is hereby made to the 1996 SIFMA Master Repurchase Agreement dated as
of February 11, 2020 (including, and as amended by, Annex I thereto, the “Master
Repurchase Agreement”), among PHI Financial Services, Inc., Coöperatieve
Rabobank, U.A., New York Branch, MUFG Bank, Ltd., New York Branch, Standard
Chartered Bank, a bank organized and existing under the laws of England and
Wales, acting through its New York branch and HSBC Bank USA, N.A., a national
banking association organized under the laws of the United States. Capitalized
terms used but not defined herein shall have the meaning set forth in the Master
Repurchase Agreement.
[Applicable box to be checked below]
□
Portfolio Schedule for New Transaction. In accordance with and subject to the
terms and conditions of the Master Repurchase Agreement, this schedule
constitutes the “Portfolio Schedule” for the Transaction evidenced by
Confirmation to which this schedule is attached.

□
Amendment and Restatement of Portfolio Schedule. Further reference is made to
the Confirmation dated as of __________, entered into in accordance with the
Master Repurchase Agreement by Seller and each of the Buyers set forth in such
Confirmation. In accordance with and subject to the terms and conditions of the
Master Repurchase Agreement, Seller hereby amends and restates the Portfolio
Schedule to such Confirmation in its entirety with the information set forth
below.





Part I: Balance and Market Value Summary


Aggregate Loan Balance of All Purchased Securities: _______________________
Aggregate Market Value of All Purchased Securities: _______________________


Weighted Average CBR Score of Transaction Portfolio:     _______________________





--------------------------------------------------------------------------------







Part II: Key Metrics


Loans by Size


Loan Balance
# of Loans
Aggregate Market Value
% of Portfolio
Market Value
Average Market Value
0 to 10,000
 
 
 
 
10,001 to 25,000
 
 
 
 
25,001 to 50,000
 
 
 
 
50,001 to 100,000
 
 
 
 
100,001 to 250,000
 
 
 
 
250,001 to 500,000
 
 
 
 
500,001 to 1,000,000
 
 
 
 
1,000,001+
 
 
 
 
 
 
 
 
 



Loans by CBR Score


CBR Score
# of Loans
% of Loans in Portfolio
Aggregate Market Value
% of Portfolio
Market Value
1-550
 
 
 
 
551-600
 
 
 
 
601-650
 
 
 
 
651-700
 
 
 
 
701-750
 
 
 
 
751-800
 
 
 
 
801+
 
 
 
 
No Score
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------







Loans by Debtor Type


Debtor Type
# of Loans
% of Loans in Portfolio
Aggregate Market Value
% of Portfolio
Market Value
Corporation
 
 
 
 
Estate (Executor)
 
 
 
 
General Partnership
 
 
 
 
Individual
 
 
 
 
LLC
 
 
 
 
LLP
 
 
 
 
LP
 
 
 
 
Trust
 
 
 
 
Unknown
 
 
 
 








--------------------------------------------------------------------------------







Part III: List of Purchased Securities
Loan ID No.
Debtor Type
CBR Score
Origination Date
Maturity Date
Interest Rate
Loan Balance
Market Value
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






